Citation Nr: 0726872	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  In April 2007, the veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO.  A transcript of the veteran's testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran was in combat.  A stressor event occurred in 
combat, is related to his diagnosed PTSD, and is consistent 
with the circumstances, conditions, and hardships of his 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).
As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further notice or development is needed.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran claims that while serving in Vietnam from 
November 1967 to December 1968, he was exposed to stressors 
that support a PTSD diagnosis.

A review of the veteran's DD Form 214 shows that he served in 
the Marine Corps with a military occupational specialty of 
rifleman.  He was stationed in Vietnam, and as a result of 
this service he received the National Defense Service Medal, 
Vietnam Service Medal with 1 star, Vietnam Campaign Medal 
with 60 Device, Good Conduct Medal, and Purple Heart.  The 
veteran's awards are consistent with service in Vietnam 
during the Vietnam War and are indicative of combat.

The service medical records are negative for evidence of any 
acquired psychiatric disorder during service.  His 
psychiatric evaluation at separation in December 1968 is void 
of findings, symptoms, complaints, or diagnosis of any 
psychiatric disorder or PTSD.

In November 2004, the veteran underwent a VA PTSD 
examination.  He reported that he had ongoing panic attacks.  
He also struggled with being in a closed room or around large 
numbers of people.  Helicopters flying overhead made him feel 
like he was back in Vietnam and he became hypervigilant.  
Backfire from a car caused him to look for a place to cover 
and hide and also made him feel like he was in Vietnam.  He 
had recurring nightmares two to three times per week.  In 
service, he encountered small arms fire and rocket propelled 
grenades during the day, as well as mortars at night.  There 
were several times that soldiers were either wounded or 
killed.  He received a shell fragment to the left hand from a 
grenade while on patrol in the Thua Thien Province.  He saw 
the remains of a man that was "blown to bits."  On another 
occasion, he boarded a hospital ship and watched deceased 
soldiers with badly damaged bodies being unloaded from a 
helicopter.  He was sent to help at a base that was overrun.  
Most of the men were killed or wounded.  After one firefight, 
he saw the remains of former villagers he knew.  He stated 
that he had suppressed memories of firefights and could not 
recall many details for fear of nightmares.  The examiner 
found that his traumatic exposure was high.  He had been 
married four times.  He attended church, but was not active 
because he was uncomfortable around others.  He rode a 
motorcycle with friends twice per month. He also enjoyed 
walking, but usually went alone.  He thought about suicide 
once, but never made any attempts and since then had only 
passing thoughts.  Upon examination, he was oriented times 
three.  Speech was relevant and coherent.  There was no sign 
of any delusional frame work.  There was an incident when he 
thought he saw a deceased man while he was shopping.  This 
happened on one occasion and did not appear to be consistent 
with more psychotic hallucinations.  There did not appear to 
be any memory deficit for either recent or remote events.  
Concentration appeared to be adequate.  Mood was somewhat 
dysthymic.  He reported periods of depression which he 
associated with time spent alone at home.  He had difficulty 
staying asleep, finding it difficult to go back to sleep 
after nightmares about Vietnam.  He denied homicidal 
thoughts, plans, or ideations.  The examiner acknowledged 
that he did not follow the Iraq War, had been married four 
times, and attended church on Sundays without additional 
involvement in church.  However, the examiner cited past 
involvement with a Veterans' Center, employment with the same 
company for thirty-five years, family involvement on a 
regular basis, and motorcycle rides with friends twice per 
month in opining that he did not meet an adequate number of 
symptoms to satisfy criterion C to support a diagnosis of 
PTSD.  His condition was diagnosed as chronic adjustment 
disorder with mixed emotional features.

The veteran submitted two private medical opinions dated in 
August 2006 from a private family physician and nurse who 
diagnosed his condition as PTSD.  The family physician 
reported that his PTSD interfered with his daily activities 
on a social level.  The nurse stated that she has treated him 
since April 2006, during which time he reported flashbacks of 
Vietnam experiences and daily panic attacks.  He isolated 
while at home and had his own apartment area separate from 
his family.  He was easily angered and had poor memory and 
concentration.  He avoided stimuli that could trigger a 
flashback.  During sessions, he became visibly anxious when 
disclosing his Vietnam experiences and resorted to humor, 
intellectualism, and redirecting as a defense mechanism.  Her 
impression was that he had PTSD since his return from Vietnam 
which caused distress in social, occupational, and family 
functioning.  Neither opinion is associated with supporting 
treatment records or clinical data.

In September 2006, he underwent a VA comprehensive 
psychiatric evaluation and PTSD screening.  He recounted many 
of the same combat stressors that were reported at the 
November 2004 examination.  His dreams increased to four to 
five times per week.  He felt increasingly depressed and 
isolated in his bedroom much of the time.  He avoided the 
news because general information about the fighting and 
terror warnings distressed him.  He slept in a different room 
than his wife due to his sleep disturbances, waking up at 
night and thrashing about.  He reported that he was 
increasingly irritable and impatient.  He stated that the he 
never sat with his back to a door and became nervous or 
startled when anyone walked behind him.  He continued to be 
hypervigilant and very easily startled.  He felt different 
from others and did not feel as if they understood him or 
what he experienced in combat.  Although he was involved in a 
number of firefights, he preferred not to talk about them for 
fear of difficulty sleeping and nightmares.  In May 2006, he 
retired from his job due to increased friction and 
impatience/irritability with his supervisors.  He stated that 
he had associates or acquaintances at work, but no real 
friends.  Objectively, he was oriented to time, person, 
place, and situation.  Immediate, long-term, and short-term 
memory were intact.  He complained of increasing difficulty 
when anxious or when angry or distressed.  Concentration and 
attention were within normal limits.  Thought content was 
unremarkable.  He admitted thoughts of suicide during his 
second marriage, but denied homicidal and suicidal ideation 
or plan.  There was no evidence of any formal thought 
disorder.  Speech was normal in rhythm, rate, and amplitude.  
He denied delusions.  Judgment and insight were good.  Mood 
was anxious, although he reported periods of dysphoria.  
Affect was appropriate to content and mildly constricted.  
The psychologist opined that he had escalating anxiety and 
depression as well as an increasing number of nightmares.  He 
expressed concern in getting back to work and difficulty with 
working with others, especially supervisors.  The 
psychologist found that there were mild impairments in 
social, familial, and occupational functioning and diagnosed 
PTSD: Depressive Disorder NOS (not otherwise specified).

A September 2006 VA progress states that he did not sleep in 
the same room with his wife which radically diminished any 
intimacy.  He reported an increase in dreams since his last 
session and reiterated that conflict at work prompted an 
early retirement.

In December 2006, the veteran underwent a second VA PTSD 
examination.  He reported flashbacks, nightmares, and panic 
attacks.  He had a sense of claustrophobia and avoided 
crowds.  He had some acquaintances from work, but only a 
minimal amount of friends.  Upon examination, difficulty in 
thought processing or communication was not apparent.  There 
were no delusions or auditory or visual hallucinations.  He 
denied any current suicidal or homicidal thoughts, plans, or 
intent.  He occasionally had suicidal thoughts.  He was 
oriented to person, place, and time.  There was no evidence 
of memory loss or impairment.  Rate and flow of speech were 
relevant and logical.  He had difficulty speaking and 
breathing properly in crowded rooms.  He denied any depressed 
mood and none was evident.  Mood was euthymic, while affect 
remained mobile and comfortable throughout the interview.  
Nightmares occurred four to five times per week.  The 
examiners opined that he appeared to meet the DSM-IV stressor 
criterion, but did not appear to fully meet the criteria for 
PTSD and diagnosed chronic adjustment disorder, with mixed 
emotional features including anxiety and depressive symptoms.  
Specifically, the examiners opined that he did not fully meet 
criterion C "in that during his conversation related to the 
traumatic experience, he did not have any change in demeanor 
or any difficulty in recalling the events," citing an 
average interest in participation in activities with family, 
church, and acquaintances.  They diagnosed his condition as 
chronic adjustment disorder with mixed emotional features 
including anxiety and depressive symptoms.

In April 2007, the veteran testified that he wanted to work 
until July 2007, but "kept getting worse and worse."  He 
said that the depression was finally getting to him and that 
he finally just retired.  He recently began working at an 
auto repair shop and got along better with supervisors and 
co-workers because he was a driver and was not around people.  
He stated that he had trouble going to a psychiatrist in the 
past because he had trouble opening up.  He testified that he 
had trouble getting close to people and tried to avoid 
people.  He reported trouble socializing including with 
family.  For instance, he testified that he did not attend 
functions with his wife's family and that when the function 
was held at his home, he retreated to his room downstairs.  
The Board finds that his testimony is consistent with the 
PTSD symptoms documented in the competent medical evidence.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The September 2006 VA comprehensive psychiatric evaluation 
and PTSD screening and associated treatment records from the 
VA psychologist are the most persuasive evidence in this case 
and is supported by the competent medical evidence.  For 
example, at the evaluation the veteran reported that he 
isolated in his room most of the time, avoided the news, and 
reported that general information about the fighting and 
terror warnings distressed him.  At a subsequent appointment, 
he explained that sleeping in a different room radically 
diminished any intimacy with his wife and that isolating made 
him more comfortable.  Here, the competent medical evidence 
demonstrates that the veteran displayed four of the seven 
symptoms of "persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness" as 
manifested by:  1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 2) efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma; 3) markedly diminished interest or participation 
in significant activities; and 4) feeling of detachment or 
estrangement from others.  Criterion C requires that three 
out of seven symptoms be met to support a DSM-IV diagnosis of 
PTSD.  The veteran displayed four symptoms, and the examiner 
found that a diagnosis of PTSD was warranted, and presumably 
that criterion C had been met.  Despite that the other 
examinations found that Criterion C was not met, the Board 
notes that those examination reports did recite certain 
avoidance symptomatology on the part of the veteran.  There 
are three physicians of record who have diagnosed PTSD, while 
three other physicians have found a diagnosis of PTSD to be 
inappropriate.  Accordingly, the Board finds that the 
evidence is in equipoise regarding whether the veteran meets 
the criteria for a diagnosis of PTSD.  places greater weight 
on the September 2006 opinion and associated treatment 
records because the physician provided a thorough rationale 
and opinion consistent with the competent medical evidence.  
While other examiners found that the veteran did not meet 
Criterion C to warrant a diagnosis of PTSD, the Board finds 
that there is significant persuasive evidence in the medical 
reports to show symptomatology that the physician interpreted 
to warrant a diagnosis of PTSD.

The Board has considered the private medical opinions dated 
in August 2006 that diagnosed PTSD.  However, while these 
private opinions have probative value, unlike the September 
2006 VA medical opinion, they were not rendered based on a 
thorough review of the entire claim file, are not associated 
with supporting medical records, and do not provide a 
rationale in support of the opinions.  However, those records 
reflect a greater degree of contact and treatment with the 
veteran than possessed by the examiners and thus they are 
persuasive as to the existence of certain PTSD 
symptomatology.

Finally, the Board has also considered the opinions expressed 
in the November 2004 and December 2006 VA PTSD examination 
reports in which the examiners opined that the veteran's 
symptoms were not adequate to meet criterion C for a 
diagnosis of PTSD.  However, clinical findings made by the VA 
examiners in 2004 and 2006 are inconsistent with their 
opinions that criterion C was not met.  For instance, in 
November 2004 the veteran reported that he suppressed 
memories of firefights and could not recall many details for 
fear of having nightmares and that he was uncomfortable 
around others.  In December 2006, he reported that he had 
claustrophobia and avoided crowds.  Clinical findings from 
both examinations and the competent medical evidence shows 
that he manifests at least four of the seven symptoms of 
criterion C.  Therefore, the Board therefore finds that while 
the VA examiners' opinions are accompanied by clear 
rationales, their opinions are unsupported by the competent 
medical evidence which make them less probative than the 
September 2006 opinion.

Accordingly, the Board finds that the evidence is in 
equipoise regarding this claim.  Therefore, the Board finds 
that the veteran has a diagnosis of PTSD based upon inservice 
stressors, and service connection for PTSD is granted.  
38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


